Citation Nr: 1546252	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-00 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a head injury with severe damage to skull.

2.  Entitlement to service connection for residuals of a head injury. 

3.  Entitlement to improved pension benefits, also known as nonservice-connected pension benefits.

4.  Entitlement to service connection for dental injury and loss of teeth to include molars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his friend
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, as well as determinations from the VA Pension Maintenance Center (PMC) in St. Paul, Minnesota.

The Board notes that the claims of entitlement to improved pension benefits and entitlement to nonservice-connected pension benefits were adjudicated in separate determination letters.  However, a claim for improved pension benefits is the same as a claim for non-service connected pension benefits.  As such, the claims have been combined and the issue has been recharacterized as noted above.
 
The Veteran testified before the undersigned at Board videoconference hearing in August 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

In the March 2015 rating decision, the RO denied service connection for dental injury and loss of teeth to include molars. 

The issues of entitlement to service connection for residuals of a head injury and for dental injury and loss of teeth are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for residuals of a head injury.  The Veteran did not perfect an appeal and no additional evidence was received within the appeals period. Thus, the January 2006 rating decision is final.

2.  The evidence received since the January 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a head injury.

3.  The Veteran's countable annual income, after deducting allowable exclusions, has exceeded the maximum annual pension rate throughout the appeal period.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for residual of a head injury have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for entitlement to improved pension benefits, also known as nonservice-connected pension benefits, have not been met.  38 U.S.C.A. §§ 1513, 1521, 5312 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23. 3.271, 3.272 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

With regard to the pension claim on appeal, in letters dated in December 2010 and June 2011, the Veteran was notified of the PMC's determinations that he had excessive income for pension benefits.  Thereafter, the claim was readjudicated in a statements of the case (SOC) issued in May 2011 and August 2012, which advised the appellant of the information and evidence necessary to substantiate his claim, including his and VA's respective obligations in obtaining specified types of evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided subsequent to the initial adjudication in December 2010, in violation of Pelegrini.  However, the Board notes that the Veteran was previously awarded pension benefits in July 2003, which were subsequently terminated.  Moreover, based on the information regarding income, to include deductible medical expenses, provided by the claimant, the Board finds that the Veteran was aware of the evidence needed to substantiate his claim.  He has been afforded a meaningful opportunity to participate effectively in the processing of his claim, and has not argued that he was prejudiced by any notice failure.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

With respect to the Veteran's petition to reopen, the claim has been granted, as discussed below.  As such, the Board finds that any error related VCAA notice with regard to this issue is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Information regarding the Veteran income from the Social Security Administration (SSA) has been associated with the claims file.  The Veteran has also provided information regarding paid medical expenses, to include information regarding travel expenses for medical treatment.  There is no indication of the existence of any other potentially relevant information or evidence which has not been obtained.

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the August 2015 Board videoconference hearing, the Veteran was given the opportunity to provide testimony regarding the issues before the Board; however, he did not provide testimony regarding his pension claim.  Nonetheless, there is no indication that the Veteran met the income requirement for pension benefits at any time during the period on appeal.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) and has not identified any prejudice in the conduct of the Board hearing.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold has been met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Factual Background and Analysis

The Veteran's claim of service connection for residuals of a head injury was initially denied in an August 1996 rating decision because, despite evidence of an in-service fall, there were no objective findings regarding residuals of a head injury.  In September 2005, the Veteran submitted correspondence, which was construed as a claim to reopen the previously denied claim.  Thereafter, in a January 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim and continued the previous denial.  The evidence of record at the time of the January 2006 rating decision included service treatment records, a Senate inquiry letter and an August 1996 VA examination report. 

The appellant was notified of this decision and of his procedural rights by letter in February 2006.  Moreover, no new and material evidence or a notice of disagreement was received within a year of the decision.  Thus, the January 2006 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the January 2006 rating decision includes additional statements from the Veteran regarding the in-service head injury; a January 2009 VA examination report indicating that there was no history of brain injury residual problems; a March 2010 private CT scan revealing no evidence of skull fracture or subdural fluid accumulation; a June 2014 opinion from the appellant's VA treatment provider noting impairments which may be due to the in-service trauma; and a transcript of the August 2015 Board videoconference hearing.

This evidence is new as it was not part of the record at the time of the January 2006 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the June 2014 opinion from the VA treatment provider suggests that the appellant's chronic impairment of executive functions may be due to the in-service head trauma.  Therefore, the evidence is new and material, and the claim of service connection for residuals of a head injury is reopened.

II.  Improved Pension Benefits

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2015); see Martin v. Brown, 7 Vet. App. 196, 198 (1994).

Basic entitlement to improved pension exists if, among other things, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3), 3.23.

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, that have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.

Effective December 2009, the maximum annual rate of improved pension for a single veteran was $11,830.  See VA Manual M21- 1, Part I, Appendix B; 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Five percent of this MAPR is $591.  This amount remained the same through December 2011.  Effective December 2011, the MAPR of improved pensions for a single veteran was raised to $12,465.  Five percent of the 2011 MAPR is $623.

Factual Background and Analysis

Historically, in July 2003, the Veteran was awarded nonservice-connected pension.  His award was based on information that he had no present income.  In January 2008, the appellant received notification that there had been an overpayment in nonservice-connected benefits.  It was subsequently determined that he was receiving SSA benefits in an amount that precluded continued payment of the non-service connected pension benefits.  The Veteran received notification of the termination and overpayment of benefits in August 2008.  Waiver of overpayment was denied because the appellant's request for waiver was untimely.  

In July 2010, the Veteran filed an Improved Pension Eligibility Verification Report, in which he indicated that his gross monthly income was $1,100 and his annual income was $13,200, which for SSA benefit payments.  He also reported paid medical expenses in the amount of $96.40 per month for Medicare Part B.  Verification for SSA indicated that the appellant's monthly payments were $1,486.50 per month, which and been in effect since December 2009.  Prior to December 2009, the Veteran received $1,486.40 in benefits.  As such, prior to December 2009, the Veteran's annual income was 17,836.00.  As of December 2009, his income was $17,838.00 per year.  SSA records also confirmed that the claimant paid $96.50 per month ($1,156.80 annually) in Medicare Part B Premiums.  

In January 2011, the veteran filed an additional Improved Pension Eligibility Verification Report.  At that time, he reported that he received $1,100.00 per month in SSA benefits and his annual income was $13,200.00 for SSA benefits. His medical expenses consisted $352.50 for dental care.

In a May 2011 application for non-service connected pension the appellant again reported that his annual monthly income from SSA benefits was $1,100.  He reported that he had paid $64.00 per month in medication totaling $768 per year since 2006.  He further noted that since 2006, he spent $408 per year in travel expenses to and from the hospital.  Specifically, he stated that he traveled to VA hospitals in Temple, TX and Austin, TX which totaled approximately 1020 miles, which cost $0.40 per mile.  The Veteran did not provide documentation regarding payments for the over the counter medication or the amount spent on travel costs for medical treatment.

In a subsequent financial status report in June 2011, the Veteran reported that his average monthly SSA income was $1,190.  He noted that he had an unpaid balance of $12,517.00 to the Department of Veterans Affairs and a balance of $208.50 to the SSA.  In correspondence dated in July 2011, the Veteran reported that $208.50 per month ($2,496 per year) was being deducted from his SSA benefit.

In July 2011 the Veteran submitted a medical bill which noted that the Veteran owed $1,304.56 in medical expenses.  However, there is no indication that the he paid those expenses during the reporting period.  

After a review of the evidence, the Board finds that the Veteran's annual income exceeds the income limit established by the MAPR, thus, improved benefits are not warranted.  In so finding, the record demonstrates that the Veteran's annual income was $17,838 as of December 2009 and $17,836.80 prior to that time, which is clearly higher than the MAPR of $11,830 prior to December 2011 and $12,465, thereafter.  

The Board has considered the medical expenses paid during the period on appeal.  However, deducting the medical expenses still would not bring the appellant's income below the maximum allowable income to meet the income eligibility requirement.  In this regard, in 2010, the Veteran's deductions included $1,156 in Medicare Part B payments, $768.00 per year on medication and $408.00 per year on travel for medical treatment.  Deducting the medical expenses from Veteran's annual income yields an income of $15,506.00 in 2010.  In January 2011 the Veteran's deductions included $352.50 in medical expenses for dental treatment, $1,156 for Medicare Part B, $768.00 per year on medication, and $408.00 on travel for medical treatment.  Notwithstanding, the Veteran's income for 2011 was still $15,152.50.  The Board acknowledges that the Veteran reported that his SSA benefits were reduced by $208.50 per month, totaling $2,502.00 per year for outstanding debt.  However, such deduction is not considered an exclusion from income.  See 38 C.F.R. § 3.272.  Even if the $2,502.00 was deductible, the appellant's annual income would be $12,651.50, which would still be more than the allowable income for an award of improved benefits.  There is no indication that there has been a reduction in the Veteran's income since the filing of his claim.  Consequently, the Board finds that the Veteran's annual income exceeded the income limit established by the MAPR throughout the period on appeal.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim and the claim for improved pension benefits is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


						(CONTINUED ON NEXT PAGE)






ORDER

New and Material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened, and to this extent only, the appeal is granted.  

Entitlement to improved pension benefits is denied.  


REMAND

The Veteran asserts that service connection is warranted for residuals of an in-service head injury.

At the outset, the Board notes that in a June 2014 VA medical record, it was noted that the Veteran had been under the care of the Austin Veteran's Clinic.  
However, only the June 2014 record has been associated with the claims file.  Outstanding VA treatment records should be obtained on remand.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, in the June 2014 VA medical record, the Veteran reported that he suffered from loss of drive and motivation following the in-service head injury and such symptoms had persisted since that time.  The physician noted that the impairment of ability to initiate action and plan for the future was a well-known consequence of frontal lobe injury.  Therefore, it was conceivable that the Veteran's chronic impairment of executive function was related to his head trauma.  In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether he currently suffers from residuals of the in-service head injury.  

Finally, in the March 2015 rating decision, the RO denied service connection for a dental injury and loss of teeth.  In April 2015, the Veteran submitted correspondence, which the Board construes as a notice of disagreement (NOD).  A review of the claims file reveals that VA has not yet issued a statement of the case (SOC).  The Board is, therefore, obligated to remand this issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case for the issue of entitlement to service connection for a dental injury and loss of teeth. 

2.  Obtain all records of the Veteran's VA treatment for residuals of a head injury.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a head injury.  The claims file should be reviewed by the examiner and such review must be noted in the examination report.

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from any residuals of the June 1968 in-service head injury.  If so, such residuals should be identified.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If the issue on appeal is not granted in full, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


